DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on July 19, 2022, for the application with serial number 17/188,660.

Claims 1, 3-5, 8, 10-12, 14, and 16-18 are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an abstract idea, contending that the claims are not directed to a mental process.  See Remarks p. 14.  In response, the Examiner points to the rejection, below; which concludes that the claims are directed to a certain method of organizing human activity.  A ‘certain method of organizing human activity’ is a separate category of abstract idea from a mental process.  The Applicant’s arguments with respect to the claims being directed to a mental process are moot.  
The Applicant additionally submits that the Office does not provide an analysis as to why the abstract idea is not integrated into a practical application.  See Remarks p. 15.  In response, the Examiner points to the rejection, below, which concludes that the abstract idea is not integrated into a practical application because additional elements outside the scope of the abstract idea are generic computer hardware.  No improvement to a technology or technical field is recited.  The Applicant further submits that the claims recite  a technical solution for selecting commodities by a host.  See Remarks p. 16.  In response, the Examiner submits that selecting commodities by a host is not a technology or technical field.  Selecting commodities is a business process that could be implemented mentally or on paper.  However, a general purpose computer is recited for implementation.  The claims are not rooted in computer technology or another technology.
The Applicant further contends that the claims recite significantly more than an abstract idea because they address a specific technical problem.  In response, the Examiner reiterates that the claims do not directly involve a technology or technical field.  Selecting commodities for sale to consumers is not a technology or technical field.  The Applicant additionally raises the issue of preemption.  While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.  See MPEP §2106.04[I].  The present claims attempt to preempt an abstract idea without significantly more, which is a judicial exception.  Each and every element of the claims, aside from the recited generic computer hardware, is part of the abstract idea of determining and selecting target commodity object information.  The rejection is accordingly maintained.
The Examiner notes that the Applicant does not appear to traverse the rejection of claims 1-7 on the basis of Bilski v. Kappos.  That basis for rejection is maintained, and the Examiner recommends amending the claims to explicitly recite computer hardware.  
35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Pandit and Van Stolk references, cited in the rejections, below.  All arguments with respect to the prior art are moot in light of the newly cited references.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 8-20 are all directed to one of the four statutory categories of invention, the claims are directed to determining and selecting target commodity object information (as evidenced by exemplary claim 8; “determining target commodity object information;” and “selecting one or more commodity objects”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 8 include: “determining first feature information;” “determining one or more first matching degrees;” “determining target commodity object information;” “presenting a list to the first user;” and “selecting one or more commodity objects from the list.”  The steps are all steps for data manipulation related to the abstract idea of determining and selecting target commodity object information that, when considered alone and in combination, are part of the abstract idea of determining and selecting target commodity object information.  The dependent claims further recite steps for data manipulation (see  claims 2-7, 9-13, and 15-20) that are part of the abstract idea of determining and selecting target commodity object information.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes rules or steps that a human being could follow to make a determination for targeting a customer based on characteristics of the customer.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a memory and processor in independent claim 8; and a non-transitory computer readable medium in independent claim 15).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a memory and processor in independent claim 8; and a non-transitory computer readable medium in independent claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Furthermore: Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-7 are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101 Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010).  
A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 1, the claim language recites the steps of determining feature information, determining matching degrees, and determining target object information.  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.
Claims 2-17 are rejected based upon the same rationale, wherein the claim language does not include the required tie or transformation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 8, and 14 recite feature information that includes a “dynamic attribute.”  It is unclear what this term includes or excludes.  Examples are provided in ¶[34] of the specification – transaction volume, order volume, return volume, etc.  However, the term is not defined, and the term does not appear to be a term of art.  The metes and bounds of the claims are unknown.  The claims are indefinite.  The dependent claims inherit the deficiency.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190311418 A1 to Pandit et al. (hereinafter ‘PANDIT’) in view of US 20150120414 A1 to Van Stolk et al. (hereinafter ‘VAN STOLK’).

Claim 1 (Currently Amended) 
PANDIT discloses a data processing method for selecting commodity objects of a third user to be sold by a first user to a group of one or more second users, the method comprising: 
determining first feature information of one or more second users corresponding to the first user (see ¶[0014]; match the target follower description with clusters of followers of the influencer) and second feature information of one or more to-be-selected commodity objects (see abstract; a potential product is identified based on attributes for the potential product), wherein the first feature information is based on historical interaction behavior information extracted from a log file of an e-commerce platform (see ¶[0014]-[0015]; the interactions may include click-through rate, page impressions, referrals, etc.) and the second feature information includes a static attribute obtained from a commodity object database (see ¶[0010]; design elements of a product) and a dynamic attribute based on the historical interaction behavior information (see ¶[0015]; an actual purchases parameter); 
determining one or more first matching degrees in at least one first feature dimension between the one or more second users and the one or more to-be-selected commodity objects according to the first feature information and the second feature information (see again ¶[0014]-[0015]; match the target follower description with clusters of followers of the influencer.  Recommend a product modification based on impact score); 
determining target commodity object information for the one or more to-be-selected commodity objects, the target commodity object information corresponding to the first user according to the one or more first matching degrees  (see again ¶[0014]-[0015]; match the target follower description with clusters of followers of the influencer.  Recommend a product modification based on impact score); 
presenting a list to the first user, the list including the one or more to-be-selected commodity objects (see abstract; products which are available are selected by an influencer from those available in the merchant’s product list); and 
PANDIT does not explicitly disclose, but VAN STOLK discloses, selecting one or more commodity objects from the list, the selected one or more commodity objects to be sold by the first user to the group of one or more second users (see again abstract; products which are available are selected by an influencer from those available in the merchant’s product list.  The influencer includes the products for purchase on a sub-site).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products and modifications based on predicted impact.  VAN STOLK discloses the sale of goods using influencer hosting sites that includes an influencer selecting products for a sub-site from a merchant product list.  It would have been obvious to include the merchant product list as taught by VAN STOLK in the system executing the method of PANDIT with the motivation to recommend products for endorsement and sale by influencers.  

Claim 8 (Currently Amended) 
PANDIT discloses a data processing apparatus for selecting commodity objects of a third user to be sold by a first user to a group of one or more second users, the apparatus comprising: a memory storing a set of instructions (see ¶[0021 and Fig. 5; a memory and program); and 
one or more processors (see ¶[0021] and Fig. 5; a processor) configured to execute the set of instructions to cause the apparatus to perform: 
determining first feature information of one or more second users corresponding to the first user (see ¶[0014]; match the target follower description with clusters of followers of the influencer) and second feature information of one or more to-be-selected commodity objects (see abstract; a potential product is identified based on attributes for the potential product), wherein the first feature information is based on historical interaction behavior information extracted from a log file of an e-commerce platform (see ¶[0014]-[0015]; the interactions may include click-through rate, page impressions, referrals, etc.) and the second feature information includes a static attribute obtained from a commodity object database (see ¶[0010]; design elements of a product) and a dynamic attribute based on the historical interaction behavior information (see ¶[0015]; an actual purchases parameter); 
determining one or more first matching degrees in at least one first feature dimension between the one or more second users and the one or more to-be-selected commodity objects according to the first feature information and the second feature information (see again ¶[0014]-[0015]; match the target follower description with clusters of followers of the influencer.  Recommend a product modification based on impact score); 
determining target commodity object information for the one or more to-be-selected commodity objects, the target commodity object information corresponding to the first user according to the one or more first matching degrees  (see again ¶[0014]-[0015]; match the target follower description with clusters of followers of the influencer.  Recommend a product modification based on impact score); 
presenting a list to the first user, the list including the one or more to-be-selected commodity objects (see abstract; products which are available are selected by an influencer from those available in the merchant’s product list); and 
PANDIT does not explicitly disclose, but VAN STOLK discloses, selecting one or more commodity objects from the list, the selected one or more commodity objects to be sold by the first user to the group of one or more second users (see again abstract; products which are available are selected by an influencer from those available in the merchant’s product list.  The influencer includes the products for purchase on a sub-site).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products and modifications based on predicted impact.  VAN STOLK discloses the sale of goods using influencer hosting sites that includes an influencer selecting products for a sub-site from a merchant product list.  It would have been obvious to include the merchant product list as taught by VAN STOLK in the system executing the method of PANDIT with the motivation to recommend products for endorsement and sale by influencers.  

Claim 14 (Currently Amended) 
PANDIT discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a data processing method (see ¶[0021 and Fig. 5; a memory and program with a processor); for selecting commodity objects of a third user to be sold by a first user to a group of one or more second users, the method comprising: 
determining first feature information of one or more second users corresponding to the first user (see ¶[0014]; match the target follower description with clusters of followers of the influencer) and second feature information of one or more to-be-selected commodity objects (see abstract; a potential product is identified based on attributes for the potential product), wherein the first feature information is based on historical interaction behavior information extracted from a log file of an e-commerce platform (see ¶[0014]-[0015]; the interactions may include click-through rate, page impressions, referrals, etc.) and the second feature information includes a static attribute obtained from a commodity object database (see ¶[0010]; design elements of a product) and a dynamic attribute based on the historical interaction behavior information (see ¶[0015]; an actual purchases parameter); 
determining one or more first matching degrees in at least one first feature dimension between the one or more second users and the one or more to-be-selected commodity objects according to the first feature information and the second feature information (see again ¶[0014]-[0015]; match the target follower description with clusters of followers of the influencer.  Recommend a product modification based on impact score); 
determining target commodity object information for the one or more to-be-selected commodity objects, the target commodity object information corresponding to the first user according to the one or more first matching degrees  (see again ¶[0014]-[0015]; match the target follower description with clusters of followers of the influencer.  Recommend a product modification based on impact score); 
presenting a list to the first user, the list including the one or more to-be-selected commodity objects (see abstract; products which are available are selected by an influencer from those available in the merchant’s product list); and 
PANDIT does not explicitly disclose, but VAN STOLK discloses, selecting one or more commodity objects from the list, the selected one or more commodity objects to be sold by the first user to the group of one or more second users (see again abstract; products which are available are selected by an influencer from those available in the merchant’s product list.  The influencer includes the products for purchase on a sub-site).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products and modifications based on predicted impact.  VAN STOLK discloses the sale of goods using influencer hosting sites that includes an influencer selecting products for a sub-site from a merchant product list.  It would have been obvious to include the merchant product list as taught by VAN STOLK in the system executing the method of PANDIT with the motivation to recommend products for endorsement and sale by influencers.  

Claim(s) 4, 5, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190311418 A1 to Pandit et al. (hereinafter ‘PANDIT’) in view of US 20150120414 A1 to Van Stolk et al. as applied to claim 1 above, and further in view of US 20130325652 A1 to Ouimet (hereinafter ‘OUIMET’).

Claim 4 (Currently Amended) 
The combination of PANDIT and VAN STOLK discloses the method according to claim 1.
The combination of PANDIT and VAN STOLK does not specifically disclose, but OUIMET discloses, wherein the first feature information comprises commodity price preference information for a plurality of commodity categories (see ¶[0059]; product-specific attributes can include brand and price); 
the second feature information comprises commodity price information (see ¶[0060]-[0061]; product information includes prices and product descriptions); 
the at least one first feature dimension comprises a commodity price dimension (see abstract; recommend a product preferred by a first consumer to a second consumer based on similarities of product preferences and characteristics); and 
at least one first matching degree in the commodity price dimension among the one or more first matching degrees is determined according to the commodity price preference information of the one or more second users for a commodity category to which one commodity object belongs and the commodity price information of the one commodity object (see again abstract; recommend a product preferred by a first consumer to a second consumer based on similarities of product preferences and characteristics).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  OUIMET discloses a method of recommending a product for a consumer based on preferred product of other similar consumers that includes similarities of product preferences and characteristics.  It would have been obvious to recommend products based on similar product preferences and characteristics as taught by OUIMET in the system executing the method of PANDIT with the motivation to provide recommendations to a given customer based on a measure of similarity between customers and a target customer profile.  

Claim 5 (Currently Amended) 
The combination of PANDIT and VAN STOLK discloses the method according to claim 1.
The combination of PANDIT and VAN STOLK does not specifically disclose, but OUIMET discloses, wherein the first feature information comprises commodity function preference information for a plurality of commodity categories (see ¶[0057]; biodegradable, convenience of preparation of use); 
the second feature information comprises a commodity function information (see abstract and [0057]; a product preferred by the first consumer is recommended to a second consumer based on similarities of preferences.  Preferences may include biodegradable, convenience or preparation of use, etc.); 
the at least one first feature dimension comprises commodity function dimension (see again abstract and [0057]; a product preferred by the first consumer is recommended to a second consumer based on similarities of preferences.  Preferences may include biodegradable, convenience or preparation of use, etc.); and 
at least one first matching degree in the commodity function dimension among the one or more first matching degrees is determined according to the commodity function preference information of the one or more second users for a commodity category to which one commodity object belongs and the commodity function information of the one commodity object (see again abstract and [0057]; a product preferred by the first consumer is recommended to a second consumer based on similarities of preferences.  Preferences may include biodegradable, convenience or preparation of use, etc.).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  OUIMET discloses a method of recommending a product for a consumer based on preferred product of other similar consumers that includes similarities of product preferences and characteristics.  It would have been obvious to recommend products based on similar product preferences and characteristics as taught by OUIMET in the system executing the method of PANDIT with the motivation to provide recommendations to a given customer based on a measure of similarity between customers and influencer customers using preferences and characteristics.  

Claim 11 (Currently Amended) 
The combination of PANDIT and VAN STOLK discloses the apparatus as set forth in claim 8.
The combination of PANDIT and VAN STOLK does not specifically disclose, but OUIMET discloses, wherein the first feature information comprises commodity price preference information for a plurality of commodity categories (see ¶[0059]; product-specific attributes can include brand and price); 
the second feature information comprises commodity price information (see ¶[0060]-[0061]; product information includes prices and product descriptions); 
the at least one first feature dimension comprises a commodity price dimension (see abstract; recommend a product preferred by a first consumer to a second consumer based on similarities of product preferences and characteristics); and 
at least one first matching degree in the commodity price dimension among the one or more first matching degrees is determined according to the commodity price preference information of the one or more second users for a commodity category to which one commodity object belongs and the commodity price information of the one commodity object (see again abstract; recommend a product preferred by a first consumer to a second consumer based on similarities of product preferences and characteristics).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  OUIMET discloses a method of recommending a product for a consumer based on preferred product of other similar consumers that includes similarities of product preferences and characteristics.  It would have been obvious to recommend products based on similar product preferences and characteristics as taught by OUIMET in the system executing the method of PANDIT with the motivation to provide recommendations to a given customer based on a measure of similarity between customers and a target customer profile.  

Claim 12 (Currently Amended) 
The combination of PANDIT and VAN STOLK discloses the apparatus as set forth in claim 8.
The combination of PANDIT and VAN STOLK does not specifically disclose, but OUIMET discloses, wherein the first feature information comprises commodity function preference information for a plurality of commodity categories (see ¶[0057]; biodegradable, convenience of preparation of use); 
the second feature information comprises a commodity function information (see abstract and [0057]; a product preferred by the first consumer is recommended to a second consumer based on similarities of preferences.  Preferences may include biodegradable, convenience or preparation of use, etc.); 
the at least one first feature dimension comprises commodity function dimension (see again abstract and [0057]; a product preferred by the first consumer is recommended to a second consumer based on similarities of preferences.  Preferences may include biodegradable, convenience or preparation of use, etc.); and 
at least one first matching degree in the commodity function dimension among the one or more first matching degrees is determined according to the commodity function preference information of the one or more second users for a commodity category to which one commodity object belongs and the commodity function information of the one commodity object (see again abstract and [0057]; a product preferred by the first consumer is recommended to a second consumer based on similarities of preferences.  Preferences may include biodegradable, convenience or preparation of use, etc.).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  OUIMET discloses a method of recommending a product for a consumer based on preferred product of other similar consumers that includes similarities of product preferences and characteristics.  It would have been obvious to recommend products based on similar product preferences and characteristics as taught by OUIMET in the system executing the method of PANDIT with the motivation to provide recommendations to a given customer based on a measure of similarity between customers and influencer customers using preferences and characteristics.  

Claim 17 (Currently Amended) 
The combination of PANDIT and VAN STOLK discloses the non-transitory computer readable medium as set forth in claim 14.
The combination of PANDIT and VAN STOLK does not specifically disclose, but OUIMET discloses, wherein the first feature information comprises commodity price preference information for a plurality of commodity categories (see ¶[0059]; product-specific attributes can include brand and price); 
the second feature information comprises commodity price information (see ¶[0060]-[0061]; product information includes prices and product descriptions); 
the at least one first feature dimension comprises a commodity price dimension (see abstract; recommend a product preferred by a first consumer to a second consumer based on similarities of product preferences and characteristics); and 
at least one first matching degree in the commodity price dimension among the one or more first matching degrees is determined according to the commodity price preference information of the one or more second users for a commodity category to which one commodity object belongs and the commodity price information of the one commodity object (see again abstract; recommend a product preferred by a first consumer to a second consumer based on similarities of product preferences and characteristics).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  OUIMET discloses a method of recommending a product for a consumer based on preferred product of other similar consumers that includes similarities of product preferences and characteristics.  It would have been obvious to recommend products based on similar product preferences and characteristics as taught by OUIMET in the system executing the method of PANDIT with the motivation to provide recommendations to a given customer based on a measure of similarity between customers and a target customer profile.  

Claim 18 (Currently Amended) 
The combination of PANDIT and VAN STOLK discloses the non-transitory computer readable medium as set forth in claim 14.
The combination of PANDIT and VAN STOLK does not specifically disclose, but OUIMET discloses, wherein the first feature information comprises commodity function preference information for a plurality of commodity categories (see ¶[0057]; biodegradable, convenience of preparation of use); 
the second feature information comprises a commodity function information (see abstract and [0057]; a product preferred by the first consumer is recommended to a second consumer based on similarities of preferences.  Preferences may include biodegradable, convenience or preparation of use, etc.); 
the at least one first feature dimension comprises commodity function dimension (see again abstract and [0057]; a product preferred by the first consumer is recommended to a second consumer based on similarities of preferences.  Preferences may include biodegradable, convenience or preparation of use, etc.); and 
at least one first matching degree in the commodity function dimension among the one or more first matching degrees is determined according to the commodity function preference information of the one or more second users for a commodity category to which one commodity object belongs and the commodity function information of the one commodity object (see again abstract and [0057]; a product preferred by the first consumer is recommended to a second consumer based on similarities of preferences.  Preferences may include biodegradable, convenience or preparation of use, etc.).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  OUIMET discloses a method of recommending a product for a consumer based on preferred product of other similar consumers that includes similarities of product preferences and characteristics.  It would have been obvious to recommend products based on similar product preferences and characteristics as taught by OUIMET in the system executing the method of PANDIT with the motivation to provide recommendations to a given customer based on a measure of similarity between customers and influencer customers using preferences and characteristics.  

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190311418 A1 to Pandit et al. (hereinafter ‘PANDIT’) in view of US 20150120414 A1 to Van Stolk et al. as applied to claim 1 above, and further in view of US 20180005293 A1 to Adams et al. (hereinafter ‘ADAMS’).

Claim 6 (Original) 
The combination of PANDIT and VAN STOLK discloses the method according to claim 1.
The combination of PANDIT and VAN STOLK does not specifically disclose, but ADAMS discloses, further comprising: determining third feature information of the first user and fourth feature information of one or more third users corresponding to the commodity objects (see ¶[0002]; measures of similarity between the consumer and other parties.  Demographic, psychographic, and geographic characteristic can be used.  Examiner Note: the teaching of multiple characteristics of multiple types discloses third and fourth feature information.  The teaching of ‘other parties’ teaches third users); and 
determining one or more second matching degrees in at least one second feature dimension between the first user and the one or more third users according to the third feature information and the fourth feature information (see again ¶[0002]; collaborative filtering based on measures of similarity between the consumer and other parties); 
wherein determining the target commodity object information corresponding to the first user according to the one or more first matching degrees comprises: determining the target commodity object information according to the one or more first matching degrees and the one or more second matching degrees (see again ¶[0002]; allow brands to target advertising to a given consumer based on a measure of similarity between other parties that have shopped for particular products with matching keywords, descriptions, names, model numbers, or the like).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  ADAMS discloses a platform for enabling personalized recommendations that provides recommendations to a given customer based on a measure of similarity between other parties that have shopped for particular products with matching keywords and descriptions.  It would have been obvious to include the product categories based on past purchases as taught by ADAMS in the system executing the method of PANDIT with the motivation to recommend products based on target follower profiles.

Claim 13 (Original) 
The combination of PANDIT and VAN STOLK discloses the apparatus as set forth in claim 8.
The combination of PANDIT and VAN STOLK does not specifically disclose, but ADAMS discloses, wherein the one or more processors is configured to execute the set of instructions to cause the apparatus to further perform: 
determining third feature information of the first user and fourth feature information of one or more third users corresponding to the commodity objects(see ¶[0002]; measures of similarity between the consumer and other parties.  Demographic, psychographic, and geographic characteristic can be used.  Examiner Note: the teaching of multiple characteristics of multiple types discloses third and fourth feature information.  The teaching of ‘other parties’ teaches third users); and 
determining one or more second matching degrees in at least one second feature dimension between the first user and the one or more third users according to the third feature information and the fourth feature information (see again ¶[0002]; collaborative filtering based on measures of similarity between the consumer and other parties); 
wherein determining the target commodity object information corresponding to the first user according to the one or more first matching degrees comprises: determining the target commodity object information according to the one or more first matching degrees and the one or more second matching degrees (see again ¶[0002]; allow brands to target advertising to a given consumer based on a measure of similarity between other parties that have shopped for particular products with matching keywords, descriptions, names, model numbers, or the like).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  ADAMS discloses a platform for enabling personalized recommendations that provides recommendations to a given customer based on a measure of similarity between other parties that have shopped for particular products with matching keywords and descriptions.  It would have been obvious to include the product categories based on past purchases as taught by ADAMS in the system executing the method of PANDIT with the motivation to recommend products based on target follower profiles.

Claim 19 (Original) 
The combination of PANDIT and VAN STOLK discloses the non-transitory computer readable medium as set forth in claim 14.
The combination of PANDIT and VAN STOLK does not specifically disclose, but ADAMS discloses, wherein the at least one processor is configured to execute the set of instructions to cause the computer to further perform: 
determining third feature information of the first user and fourth feature information of one or more third users corresponding to the commodity objects (see ¶[0002]; measures of similarity between the consumer and other parties.  Demographic, psychographic, and geographic characteristic can be used.  Examiner Note: the teaching of multiple characteristics of multiple types discloses third and fourth feature information.  The teaching of ‘other parties’ teaches third users); and 
determining one or more second matching degrees in at least one second feature dimension between the first user and the one or more third users according to the third feature information and the fourth feature information (see again ¶[0002]; collaborative filtering based on measures of similarity between the consumer and other parties); 
wherein determining the target commodity object information corresponding to the first user according to the one or more first matching degrees comprises: determining the target commodity object information according to the one or more first matching degrees and the one or more second matching degrees (see again ¶[0002]; allow brands to target advertising to a given consumer based on a measure of similarity between other parties that have shopped for particular products with matching keywords, descriptions, names, model numbers, or the like).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  ADAMS discloses a platform for enabling personalized recommendations that provides recommendations to a given customer based on a measure of similarity between other parties that have shopped for particular products with matching keywords and descriptions.  It would have been obvious to include the product categories based on past purchases as taught by ADAMS in the system executing the method of PANDIT with the motivation to recommend products based on target follower profiles.


Claim(s) 2, 3, 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190311418 A1 to Pandit et al. (hereinafter ‘PANDIT’) in view of US 20150120414 A1 to Van Stolk et al. as applied to claim 1 above, and further in view of US 20130325652 A1 to OUIMET and US 20180005293 A1 to ADAMS et al.

Claim 2 (Original) 
The combination of PANDIT and VAN STOLK discloses the method according to claim 1.
The combination of PANDIT and VAN STOLK does not specifically disclose, but OUIMET discloses, wherein the first feature information comprises commodity category preference information (see abstract; a product preferred by the first consumer is selected as a product recommendation to the second consumer based on similarities of product preferences, characteristics, or demographics between the first customer and the second customer); 
the second feature information comprises commodity category information (see again abstract; a product preferred by the first consumer is selected as a product recommendation to the second consumer based on similarities of product characteristics, between the first customer and the second customer); 
the at least one first feature dimension comprises a commodity category dimension  (see again abstract; a product preferred by the first consumer is selected as a product recommendation to the second consumer based on similarities of product characteristics, between the first customer and the second customer).
The combination of PANDIT and VAN STOLK does not specifically disclose, but ADAMS discloses,  at least one first matching degree in the commodity category dimension among the one or more first matching degrees is determined by the following: determining third matching degrees between the one or more second users and a commodity category of one to-be-selected commodity object according to the commodity category preference information; and determining the first matching degree in the commodity category dimension according to the third matching degrees (see again ¶[0002]; measures of similarity between the consumer and other parties that have shopped for particular products  that satisfy elements of a query with matching keywords with exact model names and numbers).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  OUIMET discloses a method of recommending a product for a consumer based on preferred product of other similar consumers that includes similarities of product preferences and characteristics.  It would have been obvious to recommend products based on similar product preferences and characteristics as taught by OUIMET in the system executing the method of PANDIT with the motivation to provide recommendations to a given customer based on a measure of similarity between customers and influencer customers.  
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  ADAMS discloses a platform for enabling personalized recommendations that provides recommendations to a given customer based on a measure of similarity between other parties that have shopped for particular products with matching keywords and descriptions.  It would have been obvious to include the product categories based on past purchases as taught by ADAMS in the system executing the method of PANDIT with the motivation to recommend products based on target follower profiles.

Claim 3 (Currently Amended) 
The combination of PANDIT, VAN STOLK, OUIMET, and ADAMS discloses the method according to claim 2.
PANDIT does not specifically disclose, but ADAMS discloses, wherein the commodity category preference information is determined according to the historical interaction behavior information of the second user (see ¶[0084]; determine relevant product categories based on past purchases).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  ADAMS discloses a platform for enabling personalized recommendations that provides recommendations to a given customer based on a measure of similarity between other parties that have shopped for particular products with matching keywords and descriptions.  It would have been obvious to include the product categories based on past purchases as taught by ADAMS in the system executing the method of PANDIT with the motivation to recommend products based on target follower profiles.

Claim 9 (Original) 
The combination of PANDIT and VAN STOLK discloses the apparatus as set forth in claim 8, 
The combination of PANDIT and VAN STOLK does not specifically disclose, but OUIMET discloses, wherein the one or more processors is configured to execute the set of instructions to cause the apparatus to further perform: 
the first feature information comprises commodity category preference information; (see abstract; a product preferred by the first consumer is selected as a product recommendation to the second consumer based on similarities of product preferences, characteristics, or demographics between the first customer and the second customer); 
the second feature information comprises commodity category information (see again abstract; a product preferred by the first consumer is selected as a product recommendation to the second consumer based on similarities of product characteristics, between the first customer and the second customer); 
the at least one first feature dimension comprises a commodity category dimension  (see again abstract; a product preferred by the first consumer is selected as a product recommendation to the second consumer based on similarities of product characteristics, between the first customer and the second customer).
The combination of PANDIT and VAN STOLK does not specifically disclose, but ADAMS discloses,  at least one first matching degree in the commodity category dimension among the one or more first matching degrees is determined by the following: determining third matching degrees between the one or more second users and a commodity category of one to-be-selected commodity object according to the commodity category preference information; and determining the first matching degree in the commodity category dimension according to the third matching degrees (see again ¶[0002]; measures of similarity between the consumer and other parties that have shopped for particular products  that satisfy elements of a query with matching keywords with exact model names and numbers).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  OUIMET discloses a method of recommending a product for a consumer based on preferred product of other similar consumers that includes similarities of product preferences and characteristics.  It would have been obvious to recommend products based on similar product preferences and characteristics as taught by OUIMET in the system executing the method of PANDIT with the motivation to provide recommendations to a given customer based on a measure of similarity between customers and influencer customers.  
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  ADAMS discloses a platform for enabling personalized recommendations that provides recommendations to a given customer based on a measure of similarity between other parties that have shopped for particular products with matching keywords and descriptions.  It would have been obvious to include the product categories based on past purchases as taught by ADAMS in the system executing the method of PANDIT with the motivation to recommend products based on target follower profiles.

Claim 10 (Currently Amended) 
The combination of PANDIT, VAN STOLK, OUIMET, and ADAMS discloses the apparatus as set forth in claim 9.
PANDIT does not specifically disclose, but ADAMS discloses, wherein the commodity category preference information is determined according to the historical interaction behavior information of the second user (see ¶[0084]; determine relevant product categories based on past purchases).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  ADAMS discloses a platform for enabling personalized recommendations that provides recommendations to a given customer based on a measure of similarity between other parties that have shopped for particular products with matching keywords and descriptions.  It would have been obvious to include the product categories based on past purchases as taught by ADAMS in the system executing the method of PANDIT with the motivation to recommend products based on target follower profiles.

Claim 15 (Original) 
The combination of PANDIT and VAN STOLK discloses the non-transitory computer readable medium as set forth in claim 14.
The combination of PANDIT and VAN STOLK does not specifically disclose, but OUIMET discloses, wherein: the first feature information comprises commodity category preference information (see abstract; a product preferred by the first consumer is selected as a product recommendation to the second consumer based on similarities of product preferences, characteristics, or demographics between the first customer and the second customer); 
the second feature information comprises commodity category information (see again abstract; a product preferred by the first consumer is selected as a product recommendation to the second consumer based on similarities of product characteristics, between the first customer and the second customer); 
the at least one first feature dimension comprises a commodity category dimension  (see again abstract; a product preferred by the first consumer is selected as a product recommendation to the second consumer based on similarities of product characteristics, between the first customer and the second customer).
The combination of PANDIT and VAN STOLK does not specifically disclose, but ADAMS discloses,  at least one first matching degree in the commodity category dimension among the one or more first matching degrees is determined by the following: determining third matching degrees between the one or more second users and a commodity category of one to-be-selected commodity object according to the commodity category preference information; and determining the first matching degree in the commodity category dimension according to the third matching degrees (see again ¶[0002]; measures of similarity between the consumer and other parties that have shopped for particular products  that satisfy elements of a query with matching keywords with exact model names and numbers).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  OUIMET discloses a method of recommending a product for a consumer based on preferred product of other similar consumers that includes similarities of product preferences and characteristics.  It would have been obvious to recommend products based on similar product preferences and characteristics as taught by OUIMET in the system executing the method of PANDIT with the motivation to provide recommendations to a given customer based on a measure of similarity between customers and influencer customers.  
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  ADAMS discloses a platform for enabling personalized recommendations that provides recommendations to a given customer based on a measure of similarity between other parties that have shopped for particular products with matching keywords and descriptions.  It would have been obvious to include the product categories based on past purchases as taught by ADAMS in the system executing the method of PANDIT with the motivation to recommend products based on target follower profiles.

Claim 16 (Currently Amended) 
The combination of PANDIT, VAN STOLK, OUIMET, and ADAMS discloses the non-transitory computer readable medium as set forth in claim 15.
PANDIT does not specifically disclose, but ADAMS discloses, wherein the commodity category preference information is determined according to the historical interaction behavior information of the second user (see ¶[0084]; determine relevant product categories based on past purchases).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products based on profile data of followers that matches target followers (see abstract and ¶[0018]).  ADAMS discloses a platform for enabling personalized recommendations that provides recommendations to a given customer based on a measure of similarity between other parties that have shopped for particular products with matching keywords and descriptions.  It would have been obvious to include the product categories based on past purchases as taught by ADAMS in the system executing the method of PANDIT with the motivation to recommend products based on target follower profiles.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190311418 A1 to PANDIT et al. in view of US 20150120414 A1 to VAN STOLK et al. and US 20180005293 A1 to ADAMS et al. as applied to claims 1 and 6 above, and further in view of US 7571110 B2 to Tarr et al. (hereinafter ‘TARR’).

Claim 7 (Original) 
The combination of PANDIT, VAN STOK, and ADAMS discloses the method according to claim 6.
PANDIT further discloses wherein the third feature information comprises geographic location information (see ¶[0014]; geographical location and/or profile information for the followers and the clusters); 
the fourth feature information comprises geographic location information (see again ¶[0014]; geographical location and/or profile information for the followers and the clusters.  Match the target follower with a description); 
The combination of PANDIT, VAN STOK, and ADAMS does not specifically disclose, but TARR discloses, the at least one second feature dimension comprises a distance dimension (see col 14, ln 46-57; rank profiles where geographic proximity is desirable); and 
at least one second matching degree in the distance dimension among the one or more second matching degrees is determined according to the geographic location information of the first user and the geographic location information of one third user (see col 14, ln 46-57; rank profiles where geographic proximity is desirable).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products and modifications based on a match between a target follower and a cluster of followers.  TARR discloses online surveys and collaborative filtering, where user profiles are compared and ranked based on proximity (see col 2, ln 46-67).  It would have been obvious to include the collaborative filtering based on geographic proximity as taught by TARR in the system executing the method of PANDIT with the motivation to provide recommendations based on a measure of similarity or matching.

Claim 20 (Original) 
The combination of PANDIT, VAN STOK, and ADAMS discloses the non-transitory computer readable medium as set forth in claim 19. 
PANDIT further discloses wherein the third feature information comprises geographic location information (see ¶[0014]; geographical location and/or profile information for the followers and the clusters); 
the fourth feature information comprises geographic location information (see again ¶[0014]; geographical location and/or profile information for the followers and the clusters.  Match the target follower with a description); 
The combination of PANDIT, VAN STOK, and ADAMS does not specifically disclose, but TARR discloses, the at least one second feature dimension comprises a distance dimension (see col 14, ln 46-57; rank profiles where geographic proximity is desirable); and 
at least one second matching degree in the distance dimension among the one or more second matching degrees is determined according to the geographic location information of the first user and the geographic location information of one third user (see col 14, ln 46-57; rank profiles where geographic proximity is desirable).
PANDIT discloses trend identification and modification based on influencer analysis that includes recommending products and modifications based on a match between a target follower and a cluster of followers.  TARR discloses online surveys and collaborative filtering, where user profiles are compared and ranked based on proximity (see col 2, ln 46-67).  It would have been obvious to include the collaborative filtering based on geographic proximity as taught by TARR in the system executing the method of PANDIT with the motivation to provide recommendations based on a measure of similarity or matching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624